DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/19/2022.
Applicant’s election without traverse of Group III and the species of miR29a in the reply filed on 1/14/2022 is acknowledged.  The applicant deleted this species and therefore the next species listed in the claims is the combination of miR-30c, miR-331, miR-664a.  This is considered a species and as such the newly applied claims 54-56 are considered further species (e.g. combinations of miR-30c, miR-331, miR-664a with a further miR species).  It is noted that these would be rejoined should the species listed in claim 31 is found to be allowable.  
Claims 1, 3-4, 6, 31, 33-35, 41, 45, 48-56 are pending.  Claims 2, 5, 7-30, 32, 36-40, 42-44, 46-47 are cancelled.
Claims 1, 3-4, 6, 41, 45, 48-49, 51, 54-56 are withdrawn as being drawn to a nonelected invention or species. 
The following rejections for claims 31, 33-35, 50, 52-53 newly applied based upon amendments to the claims.
This action is final. 
Withdrawn Rejections
The improper Markush rejection made in the previous office action is withdrawn based upon amendments to the claims.  
The 35 USC 101 rejection are withdrawn based upon amendments to the claims.  It is noted that although active surveillance has some breadth for the criteria, it does require an annual biopsy and PSA measurement (para 4).  
The 35 USC 112(b) and 35 USC 103a made in the previous office action is withdrawn based upon amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33-35, 50, 52-53  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that this rejection is based upon the amendments to the claims amending the species from one miRNA species to a combination of miRNA species and requiring the control profiles to be an active surveillance or prostatectomy controls. 
Claims 31, 33-35, 50, 52-53  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to measuring miRNA expression levels in biological samples for miR-30c, miR-151-3p, miR-331, miR664a and determining a profile.  The claims are drawn to designing any type of profile including adding the expression values together or determining which miRs are increased or decreased.  Then the claims are drawn to measuring a level of similarity to one or more profiles.  However, it is not clear if the similarities are compared in an additive fashion (e.g. the total expression) or if the similarities are at the individual miR level.  The claims are drawn to the control profiles being an active surveillance or a prostatectomy control profile.  Therefore it appears that the miRNA was compared to one or the other profile and not both.  The wherein clause describes determining of disease aggressiveness, however, the comparisons have not been fully describe because there is and/or comparisons with both of the controls, however, the steps only require one of the controls to be compared.
Although the specification teaches the method steps of determining expression, the specification does not provide any guidance for which data analysis would provide the functionality aggressiveness based upon this combination and comparison to one of the control groups.  Figure 2 provides miR30C expression in preoperative serum (figure 2), but the specification does not provide that the measurement of this miRNA in combination with miR-151-3p, miR-331, miR664a provides disease aggressiveness determination.   
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific expression of the recited miRNA are functionality associate aggressiveness, however, the specification does not provide the critical guidance that these expression levels (in particular in combination with miR30c) are predictably the same in any samples or provide aggressiveness in any additive combination compared to either control groups.       
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the claimed miRNA expressions and disease aggressiveness.   
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634